Exhibit 10.7

 

GRAPHIC [g160021ksi001.jpg]

 

Form of Non-statutory Stock Option Agreement for Employees in Italy

 

1)              Grant of Option.  This agreement evidences the grant by Cubist
Pharmaceuticals, Inc., a Delaware corporation (“Cubist”), to the undersigned
employee of Cubist Pharmaceuticals GmbH (the “Participant”) of an option to
purchase the number of shares (the “Shares”) of Cubist common stock (“Common
Stock”) set forth in the [DATE] equity incentive award notice provided to the
Participant by the Participant’s manager at an exercise price equal to the
closing price of Cubist’s common stock on [DATE] (the “Grant Date”).  Unless
earlier terminated, the option shall expire on the tenth anniversary of the
Grant Date (the “Final Exercise Date”).  The option is governed by Cubist’s 2010
Equity Incentive Plan (the “2010 Plan”).  The option will become exercisable in
equal quarterly installments over the four-year period commencing on the Grant
Date.  The option shall expire upon, and will not be exercisable after, the
earlier of the Final Exercise Date or the earlier termination of the option
under the 2010 Plan.

 

2)              Form of Exercise of Option.  Notwithstanding the option exercise
provisions of the 2010 Plan, each election to exercise the option set forth in
Section 1(a), and any options previously received from Cubist, must be effected
through Cubist’s captive equity plan broker (currently, Bank of America Merrill
Lynch) utilizing a cashless exercise process.

 

3)              Provisions of the Plan.  Copies of the 2010 Plan, and related
Prospectus, have been furnished to the Participant and are available on Cubist’s
intranet site, to which the Participant has access.

 

IN WITNESS WHEREOF, Cubist has caused this agreement to be executed by its duly
authorized officer.

 

 

 

Cubist Pharmaceuticals, Inc.

 

 

 

 

 

 

Dated: XXXXX

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The undersigned hereby agrees to the terms and conditions of this agreement.

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------